Citation Nr: 1541259	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-36 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder.

2.  Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to December 1955.

In July 2014, the Veteran testified before a Veterans Law Judge at the RO.  A transcript of this hearing is associated with the claims file.  In July 2015, the Board informed him that the Veterans Law Judge that conducted his hearing was no longer employed at the Board.  He was offered the opportunity to appear at another hearing but did not respond.  As such, the Board concludes that he does not want another hearing and will proceed with this decision.

The appeals were previously before the Board in October 2014 and remanded to the RO for additional development, along with four other issues.  Those other four issues were granted in full in January 2015; therefore, they are no longer before the Board.  With regard to the two claims remaining on appeal, as is described below, all required development has been completed, and the appeals are ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Non-ischemic cardiomyopathy and additional complications and related cardiac diagnoses were not chronic in service, nor have they been continuous since separation from service, and are not related to service.
 
2.  Benign prostatic hypertrophy was not incurred in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 
 
2.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

To the extent that the Veteran is claiming service connection for myocarditis, it is a "chronic disease" which is listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  

In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including myocarditis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

An August 2005 private hospitalization record indicates that the Veteran complained of shortness of breath and dyspnea and was diagnosed as having abnormal left ventricular systolic function with severe global left ventricular systolic dysfunction, elevated left ventricular end-diastolic pressure, mild mitral regurgitation, and angiographically normal coronary angiography.  A January 2006 private cardiac treatment report shows that he was found to have dilated cardiomyopathy, systemic hypertension, and a history of trigeminal neuralgia.

An April 2007 hospital record shows that the Veteran was having trouble with his catheter.  His past surgical history included benign prostatic hypertrophy, and he had a long history of prostatic enlargement.  The diagnosis was hematuria. No malignancy was shown.  A subsequent May 2007 hospital record indicates that he was status post transurethral resection of the prostate from prostate carcinoma.  A January 2008 private outpatient report shows that he had an implantable cardioverter defibrillator and pacemaker placed in April 2006.

A July 2008 private treatment record shows that the Veteran had a history of severe non-ischemic cardiomyopathy.  The impression was severe non-ischemic cardiomyopathy with an automatic internal cardiac defibrillator implanted, systemic hypertension with congestive heart failure, and a history of profound hyponatremia.  

On his April 2010 claim, the Veteran indicated that his prostate issues began in January 2007, and his cardiovascular issues began in June 2005.  An August 2010 PIES response indicates that his service records were likely destroyed in a fire at the National Personnel Records Center in 1973 and were unavailable.  In his August 2011 notice of disagreement, he contended that all of his conditions existed back to the 1950, and the fact that his doctors have retired and records were no longer available was not his fault.  In addition, the fire at the NPRC was not his fault.  

In a November 2012 written statement, the Veteran indicated that he remembered that during service, occasionally his heart would race to a fast heartbeat.  He related that he had a very weak heart and had a defibrillator and pacemaker implanted, which limited his activity.

In August 2014, the Veteran testified before a Veterans Law Judge.  He stated that he had chest pain in service and some racing of his heart, although he never went to sick call.  This continued after service, although he did not seek treatment.  Later, he was found to have a weak heart and underwent surgery.  He received a defibrillator and pacemaker, and his heart went into atrial fibrillation about a year previously.  He had no cardiovascular issues prior to service.  

With regard to his prostate, he sometimes had problems urinating while in service.  He had undergone three surgeries on his prostate.  His prostate was enlarged, and he never went on sick call for his prostate.  

In December 2014, the Veteran underwent VA examination for his heart.  The examiner reviewed the electronic claims file.  The Veteran had congestive heart failure, diagnosed in 2005; supraventricular arrhythmia, diagnosed in 2013; heart block, diagnosed in 2006; cardiomyopathy, diagnosed in 2005; implanted cardiac pacemaker, with surgery in 2006; and implanted automatic implantable cardioverter defibrillator, with surgery in 2006.  

The Veteran reported chest pain and shortness of breath in service and continuing after discharge.  He also recalled some recurrent but brief and non-incapacitating episodes in service of palpitations, "heart racing," and "flutters."  They never concerned him enough to seek any medical evaluation and never limited his duties.  After discharge in 1955, he recalled vaguely having similar symptoms occasionally over the years.  His first actual medical evaluation of the heart was prior to his third surgery for treatment of a chronic left trigeminal neuralgia.  Electronic file records confirm the testing was dated in June 2005.  The examiner indicated that the Veteran did not have ischemic heart disease.  The examiner also concluded that the etiology of all of the Veteran's cardiovascular disorders was idiopathic cardiomyopathy.

Following examination, the examiner indicated that the diagnosed non-ischemic cardiomyopathy and all of the additional complications and related cardiac diagnoses were less likely than not related to events or medical symptoms and conditions during service.  The Veteran's in-service chest pains and shortness of breath were more likely related to his in-service chronic cough and bronchitis episodes due to the then-undiagnosed chronic sinus disease and asthma.  

His in-service complaint of palpitations and flutters had no connection to the cardiac diagnoses fifty years later and were more likely related to his primary pulmonary conditions and coughing bouts.  Severe asthma and chronic obstructive pulmonary disease requiring intensive chronic medications was not medically recognized to cause non-ischemic cardiomyopathy or its secondary conditions in this veteran.  It was an idiopathic condition and developed decades after service discharge.

In December 2014, the Veteran underwent VA examination for his prostate disorder.  His electronic claims file was reviewed.  The noted diagnosis was benign prostate hypertrophy, with a diagnosis date of 1998.  He stated that he recalled difficult urination recurrently during service with a variable stream.  He did not recalled hematuria, painful or burning urination, actual flow blockages, associated abdominal or perineal pains, or urinary tract infections.  He never considered seeking any medical evaluation for these symptoms but admitted to being treated once with penicillin for gonorrhea and recalled some difficulty with urination then with similar symptoms also prior and after.  He recalled similar annoying symptoms years after discharge.  

The first notation in the claims file of a prostate condition was in a 1998 hospital admission for an unrelated matter.  He recalled his first urology evaluation in the early 2000s for PSA elevations.  He had several prostate biopsies with no cancer.  He had laser treatment in 2004.  In 2007, he developed hematuria and worsening obstructive symptoms.  He had benign prostatic hypertrophy treatment with benefit to all symptoms.  

Following examination, the examiner indicated that it was less likely than not that the in-service urinary symptoms described by the Veteran as having recurred intermittently in the years after discharge were related to the benign prostatic hypertrophy diagnosed and treated in the last ten years or so.  The variable in-service urinary symptoms at the age the Veteran was in service were not consistent with any diagnosable condition.  

Years later, urologic evaluations apparently found no evidence of acquired stricture (a possible complication of gonorrhea) or of any congenital lower urinary tract condition.  The examiner could not speculate further.  Benign prostatic hypertrophy was an age-related hypertrophy and hyperplasia of normal prostate tissue which virtually never occurred or became symptomatic before age fifty.

As noted in more detail above, the Veteran's service treatment records appear to have been destroyed and are not associated with the claims file or available for review.  Nevertheless, he has indicated that he had symptomatology that he contended was related to both his prostate disorder and his cardiovascular disorder during service.  He has also described his symptomatology since separation.  This testimony is competent and credible.  Furthermore, he testified with regard to all of this symptomatology that he never sought treatment during service.  As such, it is likely that his service treatment records, if they had been available, would not contain any relevant reports of treatment.

Based on the Veteran's competent and credible testimony regarding his symptoms and their history, VA obtained examinations and etiology opinions in December 2014 relevant to both issues on appeal.  As described above, in both instances, the examiner obtained the Veteran's history and provided opinions based on this history.  Therefore, the Veteran's contentions were fully acknowledged and considered by the VA examiners, who properly treated the Veteran's in-service symptomatology as competent and credible evidence.

Nevertheless, the examiners in both instances found that the Veteran's current cardiovascular and prostate disorders were not related to service, to include the Veteran's description of symptomatology both during and since service.  The examiners provided rationales for each conclusion that were supported by the evidence of record and by general medical principles regarding the etiology of the currently diagnosed disorders.  These examination reports and opinions are highly probative evidence with regard to the etiology of the Veteran's disorders.

Laypersons such as the Veteran are competent to provide opinions regarding medical etiology in some instances.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the opinions provided by the examiners are more probative than the Veteran's lay assertions as to etiology.  As noted above, the Veteran's description of in-service and post-service symptomatology associated with his cardiovascular and prostate is competent and credible.  The VA examiners also considered this information competent and credible.  

Nevertheless, the VA examiner concluded that neither the Veteran's cardiovascular disorders nor his prostate disorder were related to his credible description of symptomatology during and after service.  These opinions were based upon an accurate consideration of the Veteran's stated symptomatology and history, a review of the record, an examination of the Veteran, and medical knowledge.  The examiners have the training, education, and experience that the Veteran is not shown to have.  

As such, the probative weight afforded to the VA examiner's opinions is more than that afforded to the Veteran's lay opinions.  There are no other opinions of record with regard to whether a prostate or cardiovascular disorder is related to service.

As such, and based upon all of the evidence of record, the evidence against the claims outweighs the evidence in favor.  Therefore, the benefit-of-the-doubt rule does not apply, and the appeals are denied.  

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A notice letter was sent to the Veteran in April 2010, prior to the initial adjudication of the claims on appeal.  The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b). Moreover, in a hearing before the Board, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, and afforded him an additional 60 days in which to submit new evidence.  These actions by the Veterans Law Judge satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without a veteran's cooperation.  

During his hearing before the Board, the Veteran indicated that he had received updated and more recent treatment from his private providers, the evidence of which was not of record.  On remand, VA contacted the Veteran and asked that he identify this evidence and provide releases so that VA could request this evidence.  He did not respond.  Given his actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for outstanding private treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

It has been established that the Veteran's service treatment and personnel records are "fire-related," indicating that they may have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are unavailable.  All potential avenues for obtaining these records were pursued, and the RO determined in an August 2010 memorandum that these records were unavailable and further attempts to obtain them would be futile.  In addition, it is clear from his August 2011 written statement that he had been made aware of the absence of his records due to this fire.  Therefore, all due process has been met with respect to attempting to obtain the service records.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis above has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Nevertheless, as shown, with respect to these claims, the Veteran has indicated that he did not seek any medical treatment during service.  Therefore, it can be assumed that, even if his service treatment records were obtained, they would likely contain no evidence related to these two claims.  Furthermore, the Board accepted as true his description of in-service and post-service symptomatology and provided him with an examination related to this history. 

VA has satisfied its duty to assist by acquiring the private treatment records identified by the Veteran.  He has never reported any VA treatment for these claimed disabilities.  The duty to assist was further satisfied by VA examinations in December 2014, during which the examiners conducted physical examinations, were provided the claims file for review, took down the history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Thus, they are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).

Finally, all of the remand directives contained in the October 2014 remand have been complied with.  As indicated above, the Veteran was sent a letter in December 2014 requesting more information regarding his private medical treatment as well as releases so that VA could request this evidence.  He did not respond.  In December 2014, he was provided with VA examinations for both his cardiovascular and prostate claims.  The reports of these examinations show that all of the remand directives were accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.



ORDER

Service connection for a cardiovascular disorder is denied.

Service connection for a prostate disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


